375 U.S. 50
84 S. Ct. 151
11 L. Ed. 2d 108
John W. CREWSv.WAINWRIGHT.
No. 59, Misc.
Supreme Court of the United States
October 21, 1963

John W. Crews, pro se.
Richard W. Ervin, Atty. Gen. of Florida, and James G. Mahorner, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Florida.
Opinion on remand 158 So. 2d 519.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Florida for further consideration in light of Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799.


2
Mr. Justice DOUGLAS and Mr. Justice CLARK dissent for the reason that the judgment rests on an adequate state ground.